Per Curiam.
This action is an application to the superior court of Douglas county by E. C. Davis, for a writ of mandamus requiring the auditor and commissioners of said county to issue a warrant for *699excess salary alleged to be due relator as county treasurer. From a final judgment denying the writ, the relator has appealed.
In pursuance of a stipulation on file, and on the authority of the opinion of this court filed on this date, in cause No. 7506, State rel. Maltbie v. Will, ante p. 453, 103 Pac. 479, 104 Pac. 797, the judgment of the superior court is reversed, and the cause remanded with instructions to grant a writ of mandate directing the issuance of a warrant to appellant for additional salary from January 9, 1905, to January 14, 1907, at the rate of $50 per annum. The appellant will recover his costs in this court and in the superior court, including statutory attorney’s fees.